—In an action to recover damages for personal injuries, etc., the defendant David Hoon Lee appeals, from so much of an order of the Supreme Court, Queens County (Lonschein, J.), dated July 21, 1998, as granted that branch of the plaintiffs’ motion which was for renewal and reargument of his prior cross motion for summary judgment dismissing the complaint insofar as asserted against him and, upon renewal and reargument, denied the cross motion.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the plaintiffs’ motion for renewal and *542reargument is denied in its entirety, and the complaint is dismissed in its entirety.
The only new medical evidence which the plaintiffs submitted upon their motion for renewal and reargument was a physician’s affidavit sworn to on April 6, 1998, by Dr. E. Wise-man. In that affidavit, Dr. Wiseman failed to indicate when he last examined the plaintiff Janet Zmich and upon what facts, other than his examination in November 1994, almost three and one-half years earlier, he concluded that the alleged injuries were “probably permanent in nature” (see, Mickelson v Padang, 237 AD2d 495). Therefore, the plaintiffs’ motion for renewal and reargument should have been denied in its entirety. O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.